United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3410
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                    Roger Lee Willis, also known as Bo Willis

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                              Submitted: May 9, 2018
                               Filed: May 14, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Roger Lee Willis appeals the district court’s1 order revoking his supervised
release and imposing a 24-month sentence. His counsel has moved for leave to

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
withdraw, and has submitted a brief raising issues as to whether the evidence was
insufficient to support a finding that he possessed methamphetamine, and that the
sentence is substantively unreasonable.

       After careful review of the record, we conclude that the district court did not
clearly err in finding that Willis had constructive possession of methamphetamine
based on the evidence presented. See 18 U.S.C. § 3583(e)(3); United States v. Miller,
557 F.3d 910, 914 (8th Cir. 2009) (standard of review). We also conclude that the
district court did not abuse its discretion in sentencing Willis, as it properly
considered the 18 U.S.C. § 3553(a) factors; there was no indication that it overlooked
a relevant factor, or committed a clear error of judgment in weighing relevant factors,
see United States v. Johnson, 827 F.3d 740, 744 (8th Cir. 2016) (standard of review);
United States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012); and the sentence was
within the Guidelines range, see United States v. Callaway, 762 F.3d 754, 760 (8th
Cir. 2014).

      Accordingly, we grant counsel’s motion to withdraw, and affirm.
                     ______________________________




                                         -2-